Citation Nr: 1607648	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial compensable rating for chondromalacia of the right knee prior to September 3, 2009, and a rating higher than 20 percent thereafter.

2.  Entitlement to an initial compensable rating for chondromalacia of the left knee prior to September 3, 2009, and a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to May 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for chondromalacia of the right and left knee patellae, assigning separate noncompensable ratings from June 1, 2005, the day after service separation.    

In a June 2010 rating decision, the RO increased the separate noncompensable ratings for the right and left knee chondromalacia to 20 percent, effective September 3, 2009.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.  

The record shows that during the pendency of the appeal, the Veteran filed a claim for a total rating based on individual unemployability (TDIU).  See September 2010 VA Form 21-8940.  In an October 2010 rating decision, the RO awarded a TDIU for the period from September 3, 2009, to July 28, 2010 only, based on evidence showing that he was precluded from securing or maintaining employment due to his service-connected posttraumatic stress disorder (PTSD) and residuals of a traumatic brain injury (TBI).  The RO then replaced the TDIU rating on July 28, 2010, with a combined 100 percent rating (includes the bilateral factor of 3.6 percent for his right and left knee disabilities rated under Diagnostic Code 5257).  The Board notes that evidence dated subsequent to the October 2010 rating decision does not raise the issue of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also observes that the Veteran is represented by private counsel and the issue of a TDIU was not raised during the 2015 hearing as well. 

In January 2016, the Veteran, through private counsel, submitted additional evidence along with a waiver of initial RO consideration.

Below, the Board assigns a 10 percent rating for right knee chondromalacia for the rating period prior to September 3, 2009; a 20 percent rating for left knee chondromalacia from the beginning of the claim; and separate 10 percent ratings for painful right and left knee motion from the beginning of the claim.  Because an updated VA examination is necessary, the issues of entitlement to even higher ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, for the rating period on appeal prior to September 3, 2009, his right knee chondromalacia more closely approximated mild recurrent subluxation or lateral instability.

2.  Resolving all doubt in the Veteran's favor, his left knee chondromalacia has approximated moderate recurrent subluxation and lateral instability since the beginning of the claim. 

3.  The Veteran's right and left knees have been productive of painful, yet noncompensable range of motion throughout the claim and pendency of the appeal.


CONCLUSIONS OF LAW

1.  For the rating period on appeal prior to September 3, 2009, the criteria for a 10 percent rating for mild chondromalacia of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015). 
2.  The criteria for a separate 10 percent rating for osteoarthritis of the right knee with pain on motion since the beginning of the claim have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a 20 percent rating for moderate chondromalacia of the left knee since the beginning of the claim have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015). 

4.  The criteria for a separate 10 percent rating for painful motion of the left knee since the beginning of the claim have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's right and left knee claims arose from his disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, a hearing transcript, and lay statements in support of the claim.  The Veteran was afforded VA compensation examinations in August 2005 and November 2009, and these examinations are adequate for the purposes of rating the Veteran's bilateral knee disability insofar as their findings support higher and separate ratings as outlined below.  However, as will also be discussed in further detail below, the Board is remanding the claims for even higher ratings for further development.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board hearing complied with the provisions of Bryant. 

Here, the 2015 Board videoconference hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his attorney asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's attorney, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his bilateral knee disability has increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).



II.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.   At 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. At 470 (1994); Grottveit v. Brown, 5 Vet. App. At 92-93 (1993).

III.  Bilateral Knee Disability

In this case, the RO assigned separate noncompensable rating for right and left knee disabilities prior to September 3, 2009, and separate 20 percent ratings thereafter, pursuant to DC 5257.  38 C.F.R. § 4.71a (2015).  He now seeks higher ratings.

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 (for ankylosis), DC 5257 (for other impairment, including recurrent subluxation or lateral instability), DC 5258 (for dislocated semilunar cartilage), DC 5259 (for symptomatic removal of semilunar cartilage), DC 5260 (for limitation of flexion), DC 5261 (limitation of extension), DC 5262 (based on impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Under DC 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; DC 5256.

Under Diagnostic Code 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a; DC 5257.

Under DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a; DC 5258.

Under DC 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a; DC 5259.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  

Normal or full range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 (2015), Plate II. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.   

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under DC 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a; DC 5262. 

A 10 percent rating is assigned for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a , DC 5263.  Genu recurvatum is hyperextension of the knee.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007) at 782.

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Turning now to relevant evidence in this case, the Veteran's STRs show multiple knee complaints.  The record reflects that in 1996 the Veteran hyperextended and twisted his right knee while playing soccer during advanced individual training (AIT).  According to a June 1996 screening note of acute medical care, he returned for continued medical care after injuring his right knee 8 weeks prior.  He reported throbbing pain across the kneecap.  There was no edema/erythema.  Lachman's test was positive.  Impression was possible ACL tear.  An October 1996 STR reflects an assessment of retropatellar pain syndrome.

According to a May 1997 screening note of acute medical care, he injured his right knee while running and had had pain for two weeks.  Assessment was ACL contusion.  He was instructed to run at his own pace and to avoid marching and extracurricular activities for one week.

A July 1997 consultation sheet reflects that the Veteran returned with continued complaints of right knee pain after having injured his knee 3-4 months prior.  Range of right knee motion was from zero to 130 degrees.  Provisional diagnosis was ACL tear.  An assessment of retropatellar pain syndrome was rendered.

Also in July 1997, he attended Prevention and Management of Knee Pain class.

In February 1999, the Veteran underwent a consultation after experiencing bilateral knee pain while running. He reported that he injured his knees three years earlier during AIT.  On evaluation, there was mild crepitus; findings were otherwise normal.

A March 1999 STR shows an impression of internal derangement of both knees.

According to a January 2000 STR, the Veteran reported pain in both knees with activity, running, biking, and climbing stairs.  After being examined, he was again diagnosed with retropatellar syndrome.  

In June 2000, the Veteran sustained a left knee contusion.  During a September 2001 visit, examination of the left knee revealed evidence of tenderness and swelling.  The Veteran's range of left knee motion was described as painful and the impression was rule-out patellar tendonitis.

According to a March 2004 STR, the Veteran complained of pain in the right knee especially when running, jumping or doing certain movements.  It was noted that he had been "falling out of runs" and notes pain almost immediately into the run.  He was issued a physical profile due to knee pain, secondary to overuse.

According to a June 2004 STR, the Veteran reported pain in the right knee for the past month.  He had increased pain in the knee when running, climbing stairs, and with prolonged sitting and standing.  On examination, his right knee was tender.  There was no swelling.  Stability tests were negative.  Assessment was patellofemoral syndrome.  The corresponding x-rays of the right knee taken the following day showed evidence of "very mild" patellofemoral osteoarthritis.

The Veteran began physical therapy in July 2004 for right knee pain.  It was noted that running, sitting with crossed legs, climbing stairs and jumping aggravated his knee pain.  When examined, there was no swelling or ecchymosis in either knee.  Active range of motion was within normal limits, bilaterally.  The right knee was not tender to palpation, grossly.  McMurray's test was negative.  The examiner noted that there was some laxity in the Veteran's right knee on Lachman's test.  Varus/valgus test was negative, bilaterally.  The patella compression test on the right knee was positive.  Assessment was right knee pain/patellofemoral osteoarthritis.  A physical profile was issued for three months.

During an October 2004 medical visit in service, the Veteran reported worsening bilateral knee pain.  Assessment was bilateral chronic knee pain.  His physical profile was updated.

In November 2004, he returned to the physical therapy clinic with continued bilateral knee pain.  Assessment was right knee pain.  The examiner noted that he had pain, limited motion, and limited motivation.  The prognosis was "guarded."

On a May 2005 Report of Medical History completed upon separation from service, a diagnosis of patellofemoral pain syndrome is shown.  
 
Post-service x-rays of the knees taken in July 2005 showed evidence of mild medial compartment joint space narrowing, bilaterally.  

In August 2005, the Veteran was provided a VA examination for compensation purposes.  He reported bilateral knee pain when running or lifting weights, or with prolonged sitting.  He stated that his right knee felt weak.  He also stated that he had occasional knee swelling and some giving way of both knees.  He denied locking of the knees.  On examination, there was no swelling, erythema, ecchymosis or effusion of the knees.  There was no point-tenderness on palpation.  The right patella was stable, and the left patella had moderate hypermobility.  Both patellae were non-tender.  Range of motion of the right and left knees was from zero to 130 degrees, symmetrically without pain.  There was no evidence of increased pain, fatigue, incoordination, or weakness upon repetitive use of the knees.  There was no additional limitation in range of motion upon repetitive use of the knees.  Diagnoses were mild chondromalacia patellae, left greater than the right. 

A November 2005 VA treatment note reflects an impression of bilateral knee pain.

According to an April 2006 VA addendum, the Veteran reported pain on top of both knees when walking stairs.  Evaluation revealed no limitation of knee motion, swelling, effusion, or ligamentous instability.  Impression was knee pain of uncertain etiology.  Anterior drawer sign and valgus/varus strain test were negative, bilaterally.  Diagnosis was mild chondromalacia, left greater than the right.

An August 2006 evaluation for Social Security Administration (SSA) purposes reveals that the Veteran lacked 10 degrees of flexion in both knees.

In May 2008, the SSA deemed the Veteran disabled since June 2006 due to a primary diagnosis of posttraumatic stress disorder, and secondary diagnoses, to include chronic knee pain.

As reported by the Veteran's attorney, the Veteran's treating provider indicated that the Veteran required a hand-held assistive device for ambulation; pushing and pulling was limited in the lower extremities with dislocation of the right knee cap.  He could not climb, crouch or crawl, and other postural activities were limited to on occasion.  It was also noted that the Veteran should not be around equipment that requires foot controls.

VA progress notes dated in November 2009 reveal that the Veteran continued physical therapy for bilateral knee pain.

In November 2009, the Veteran underwent an additional VA compensation examination.  He reported using braces on both knees almost daily and being unable to stand for more than a few minutes.  He was able to walk more than a 1/4 of a mile but less than one mile.  He reported the following right knee symptoms:  deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, swelling and tenderness, and moderate flare-ups of right knee pain every 2 to 3 weeks, lasting 1 to 2 days.  He denied instability in the right knee.  Symptoms of left knee disability included instability, pain, stiffness, weakness, decreased speed of joint motion (uses left leg to brace himself), swelling, and tenderness.

Examination in November 2009 revealed an antalgic gait with poor propulsion.  The examiner found evidence of right knee subpatellar area tenderness and guarding of movement.  Left knee findings were noted as pain at rest, weakness, guarding of movement, and subpatellar tenderness.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, masses behind the knee, grinding, instability, or meniscal abnormality in either knee.  Flexion and extension of the knees was normal, bilaterally, with objective evidence of pain with motion on the right, and none on the left.  After repetitive-use testing, there was no objective evidence of pain or any additional limitations of motion, bilaterally.  Ankylosis was not demonstrated in either knee.  Diagnosis was chondromalacia of both knees.  

The Veteran's bilateral knee disability's impact on occupational activities included decreased mobility, difficulty with lifting and carrying, lack of stamina, decreased strength in lower extremities, and pain.  The knee disability impacted the Veteran's work in that it caused increased absenteeism and tardiness.  In terms of daily activities of living, his bilateral knee disability prevented him from doing chores, exercising, and doing sports.  Moreover, it moderately affected his ability to shop and travel and severely affected his ability to do recreational activities or drive.  He reported that he cannot drive long distances because his knees "lock up."  It was also noted that the Veteran retired in 2007 due to both physical and mental problems.
 
VA x-rays of the right knee taken in July 2013 were essentially normal.  It was noted that there was no evidence of osseous or joint space abnormality.  Articular surfaces were smooth.  Alignment was normal.  There was no effusion.  

An MRI of the right knee was taken in October 2013 to rule-out arthritis.  Impression was "probable patellar tendinosis" based on evidence of a slight increased signal, minimal thickening, and a mild surrounding soft tissue abnormal signal at the proximal patellar tendon.  The visualized osseous structures, articular cartilage, the menisci, ACL, PCL, MCL, lateral support structures, and other myotendinous structures and surrounding soft tissues were essentially normal.  There was no significant knee joint effusion or periarticular fluid collection.

In January 2014, the Veteran underwent a VA orthopedic surgery consultation due to his continued right knee problems with hyperextension.  On examination, he had 10 degrees hyperextension to 130 degrees.  His patella was described as "irritable."  McMurray test was negative.  Assessment was "there is not a lot wrong with this knee."  It was recommended that he continue wearing his knee brace.

A.  Chondromalacia

The Veteran's chondromalacia of the right and left knees are separately rated under DC 5257 which evaluates recurrent subluxation or lateral instability.  The RO has assigned separate noncompensable ratings for each knee prior to September 3, 2009, and separate 20 percent ratings thereafter.

On review of all applicable evidence, the Board finds that, for the appeal period prior to September 3, 2009, the Veteran's right knee chondromalacia approximated the criteria for a 10 percent rating pursuant to DC 5257.  In so finding, the Board finds the following evidence most probative: (1) hyperextension of the right knee during service in 1996; (2) STR evidence of mild chondromalacia in the right knee; (3) July 2004 physical therapy findings of "some" laxity in the right knee; (4) the Veteran's competent and credible reports of right knee "giving way" and locking during service; and (5) use of knee brace.  Accordingly, the Board assigns a 10 percent rating for right knee chondromalacia under DC 5257 for the rating period on appeal prior to September 3, 2009.  

The Board recognizes that the medical evidence reports that the Veteran hyperextended his right knee during service and a 10 percent rating is potentially warranted under DC 5263 for genu recurvatum, also known as hyperextension.  However, the Board notes his hyperextension abnormality causes subluxation.  Therefore, because weakness and insecurity in weight-bearing are already encompassed in the rating criteria under DC 5257, to rate his right knee disability also under DC 5263 would lead to impermissible pyramiding under 38 C.F.R. § 4.14.

As to the Veteran's left knee chondromalacia, the Board finds that the criteria for a 20 percent rating pursuant to DC 5257 have been approximated since the beginning of the claim.  In so finding, the Board determines that the following evidence is the most probative in this regard:  (1) the Veteran's STR evidence of mild chondromalacia in the left knee (but greater than in the right knee); (2) medical evidence of moderate hypermobility in the left knee in August 2005, approximately three months after service discharge; (3) the Veteran's competent and credible reports of his left knee "locking" during and since service separation; and (4) use of a left knee brace.  Accordingly, the Board assigns, from the beginning of the claim, a rating of 20 percent for left knee chondromalacia under DC 5257.  

B.  Limitation of Motion

The Veteran was diagnosed with osteoarthritis in the right knee during service in June 2004.  With regard to the left knee, there is no x-ray evidence of arthritis in the left knee; rather the most recent diagnostic study of record indicates a diagnosis of left knee "probable patellar tendinosis." 

The Veteran does not meet the criteria for a compensable rating based on limitation of motion in either knee.  His right knee range of motion is no worse than 10 degrees of hyperextension to 130 degrees of flexion.  Moreover, range of motion in the left knee has been no worse than zero degrees extension to 130 degrees of flexion.  Notably, these findings do not meet the criteria for even a noncompensable rating under DCs 5260 and 5261.  See 38 C.F.R. § 4.71a.

Nonetheless, the Board also considered whether the Veteran's right and left knee disabilities have been productive of any functional loss due to pain causing additional disability beyond that reflected on range of motion measurements.  During service, the Veteran consistently reported that his knee disabilities caused pain resulting in fatigue and noted that they were aggravated by certain movements, to include climbing stairs, bending, stooping, and upon prolonged sitting and standing.  He also reported flare-ups and occasional swelling.  The Veteran, as a layperson, is competent to report these observable symptoms.  Indeed, he was issued physical profiles during service due to his knee problems.  In addition, post-service, he continued to report bilateral knee symptoms.  Notably, the 2009 VA medical examiner determined that during a flare-up or upon repetitive use, the Veteran's bilateral knee disability would cause decreased mobility, difficulty with lifting and carrying, lack of stamina, decreased strength in the lower extremities, and pain.  The examiner also stated that the bilateral knee disability impacted the Veteran's ability to perform many activities of daily living, as outlined in more detail above.  Moreover, during his 2015 Board hearing, the Veteran testified as to the many movements that aggravate his knee disabilities, causing him to stop what he is doing and rest.  In light of the above-noted lay and medical evidence, and in consideration of functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that, with resolution of all doubt in the Veteran's favor, an additional 10 percent rating for right knee osteoarthritis, as well as a separate 10 percent rating for painful motion in the left knee, are warranted since the beginning of the claim.

As stated above, the issue of entitlement to even higher ratings for right and left knee disabilities will be addressed in the remand section below.

C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right and left knee disabilities, are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disabilities, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule. 

Accordingly, the rating criteria contemplate the Veteran's service-connected connected right and left knee disabilities for the rating period the Board evaluated above.  There is no evidence in the record or allegation of symptoms of and/or impairment due to these disabilities not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

A 10 percent rating for chondromalacia of the right knee is granted for the rating period on appeal prior to September 3, 2009, subject to the laws and regulations governing monetary benefits.

A separate 10 percent rating for osteoarthritis of the right knee with pain on motion is granted since the beginning of the claim, subject to the laws and regulations governing monetary benefits.

A 20 percent rating for chondromalacia of the left knee is granted since the beginning of the claim, subject to the laws and regulations governing monetary benefits.

A separate 10 percent rating for painful motion of the left knee is granted since the beginning of the claim, subject to the laws and regulations governing monetary benefits.


REMAND

Although there was sufficient medical evidence to award the ratings for the Veteran's right and left knee disabilities assigned herein, the Board finds that an updated examination is necessary to determine whether even higher ratings are warranted.  The Veteran last underwent an examination of the knees for VA compensation purposes in November 2009, more than six years ago.  In addition, during his 2015 hearing, he testified that his knee disabilities have worsened in severity since last examined.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any relevant outstanding VA medical evidence as well as any identified private evidence is obtained and associated with the claims file.

2.  Then, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify all right and left knee pathology found to be present; 

(b).  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's knees on repeated use or during flare-ups. If this is not possible, the examiner should so state; 

(c). Provide an opinion concerning the degree of severity of any recurrent subluxation or lateral instability of the right and left knees; and 

(d).  Comment on the functional effects , if any, of his service-connected bilateral knee disability upon his ordinary activities, to specifically include work or employment.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claims of entitlement to increased ratings for right and left knee disabilities.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 
______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


